Exhibit 10.14
EXECUTION COPY
AMENDMENT AGREEMENT TO WARRANT CONFIRMATION
     THIS AMENDMENT AGREEMENT (this “Agreement”) is made as of September 25,
2009, between Deutsche Bank AG, London Branch (“Dealer”) and Gaylord
Entertainment Company (“Counterparty”).
     DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”)
HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY
OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO
THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL
BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).
     WHEREAS, Dealer and Counterparty are parties to a Confirmation dated as of
September 24, 2009 (the “Confirmation”) evidencing a Warrant Transaction (Ref.
349579);
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.
     Section 2. Amendment to the Confirmation.

  (a)   The “Premium” under Exhibit B to the Confirmation shall be replaced with
USD 17,496,000.     (b)   The “Number of Warrants” under Annex C shall be
replaced with 58,716 for Components 1 through 89 and 58,673 for Component 90.
For the avoidance of doubt, references to the “Number of Warrants” in the
definitions of “Warrant Equity Percentage” and “Pro Forma Foreign Ownership
Percentage” shall be construed as references to the aggregate Number of Warrants
for all unexpired Components.     (c)   The reference to “8,807,328” under the
caption “Limitation On Delivery of Shares” is replaced with “10,568,794”.

     Section 3. Representations and Warranties.
     Counterparty represents and warrants to Dealer as follows:

  (a)   On the date of this Agreement, (A) Counterparty is not aware of any
material nonpublic information regarding Counterparty or the Shares and (B) the
Offering Memorandum does not contain any untrue statement of a material fact or
any omission of a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 



--------------------------------------------------------------------------------



 



  (b)   Counterparty is not entering into this Agreement for the purpose of (i)
creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (c)   The representations and warranties of Counterparty set
forth in the Confirmation and in Section 3 of the Agreement as defined in the
Confirmation are true and correct and are hereby deemed to be repeated to Dealer
as if set forth herein with (i) each reference therein to the Transaction being
deemed to refer to the Transaction as amended by this Agreement and (ii) each
representation or warranty therein that is made as of, or with respect to the
state of affairs on, the Trade Date being deemed to be made as of, or with
respect to the state of affairs on, the date of this Agreement.

     Section 4. Effectiveness. This Agreement shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Agreement shall be governed by the laws of
the State of New York (including Title 14 of the New York General Obligations
Law but otherwise without reference to its choice of law doctrine).
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
and year first above written.

                  GAYLORD ENTERTAINMENT COMPANY    
 
           
 
  By:
Name:   /s/ Carter R. Todd
 
Carter R. Todd    
 
  Title:   EVP and General Counsel    

[Counterparty Signature Page]

 



--------------------------------------------------------------------------------



 



          Agreed and accepted by:    
 
        DEUTSCHE BANK AG, LONDON BRANCH    
 
       
By:
  /s/ Lars Kestner
 
Name: Lars Kestner    
 
  Title: Managing Director    
 
       
By:
  /s/ John Arnone
 
Name: John Arnone    
 
  Title: Managing Director    
 
        DEUTSCHE BANK SECURITIES INC.     acting solely as Agent in connection
with this Transaction    
 
       
By:
  /s/ Lars Kestner
 
Name: Lars Kestner    
 
  Title: Managing Director    
 
       
By:
  /s/ John Arnone
 
Name: John Arnone    
 
  Title: Managing Director    

[Signature Page]

 